DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	With regard to the term "power routing module", a module which routes power is considered a power routing module.
	With regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", "an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate", and "that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate"; the limitations are directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 5 and 6 of claim 1 recite "the electrical conductors of the electrically conductive layer" and lines 23 and 25 of claim 1 recites "the electrical conductors"; however, lines 3 and 4 of claim 1 recite "one or more electrical conductors", therefore, it is unclear if the claim requires more than one electrical conductor, or one or more electrical conductors as recited in lines 3 and 4. For the purpose of this office action, the recitation of lines 5 and 6 will be treated as if it states the one or more electrical conductors of the electrically conductive layer. Dependent claims 3-4 and 6-13 are rejected due to their respective dependence on claim 1.
Claims 1, 3-4, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, line 10 of claim 1 recites "one or more patterned metal layers, and the patterned metal layers"; therefore, it is unclear if the claim requires more than one patterned metal layer, or one or more patterned metal layers. For the purpose of this office action, the recitation of line 10 will be treated as if it states the one or more patterned metal layers, and the one or more patterned metal layers...  Dependent claims 3-4 and 6-13 are rejected due to their respective dependence on claim 1.
Claims 1, 3-4, 6-14, 27, and 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1 and 14 each recite a power routing module in line 2 of the respective claims, and claim 27 recites "at least one power routing module" in line 2; and each of the claims 1, 14, and 27 further recite "different versions of the power routing module having different layouts of the electrical conductors are selected to produce a desired connection layout for the electrical connections between the solar cells in the array, when the power routing module is attached to the substrate and the electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells with the conducting pads on the substrate"; however, the manner in which the recited power routing module attached to the substrate (as required in lines 17 of claims 1 and 14, and line 18 of claim 27) has different versions having different layouts of the electrical conductors is unclear. The recited power routing module attached to the substrate necessarily has a single version having a single layout of the electrical conductors.  Additionally, with respect to claim 1 specifically, the device claimed has a power routing module attached to the substrate, and the manner in which the power routing module and different versions of the power routing module having different layouts of the electrical conductors are contained in the device is unclear. With regard to claim 27, a solar cell array is comprised of at least one power routing module, however, it is unclear how at least one power routing module attached to a substrate is in a solar cell array while different versions of the power routing module having different layouts of the electrical conductors are selected when the power routing module is attached to the substrate.  Dependent claims  3-4, 6-13, and 40-46 are rejected due to their respective dependence on claims 1 and 14.
Claims 12 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 12 recites "wherein the power routing module includes one or more conductors for enabling a stayout zone", however, it is unclear as to whether the conductors claimed are the same as those previously recited in claims 1 and 14 (from which claims 12 and 46 depend, respectively), or whether the conductors recited in claims 12 and 46 are in addition to the conductors recited in claims 1 and 14, respectively.  Additionally, the structure required to enable a stayout zone is not defined in the claim(s), therefore, the structure required by the claim(s) is unclear.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN203277428 (see machine translation attached - hereinafter referred to as CN '428) in view of Lockenhoff (US 2010/0089435), further in view of Yong (US 2015/0096607) and further in view of Crist (US 2016/0218665).
	Regarding claim 1, CN '428 discloses a device comprising a power routing module (one of the bypass diodes disclosed in [0007]); a substrate on which the solar cells are attached (CN '428; PCB - [0007]).
	Modified CN '428 is silent with respect to the composition of the bypass diode and therefore does not explicitly disclose the power routing module includes an electrically conductive layer comprised of one or more electrical conductors and an insulation layer.
	Lockenhoff discloses a device comprising: a power routing module (14 - [0040] L3), wherein the power routing module includes an electrically conductive layer comprised of an electrical conductor ([0040] L5); an insulation layer ([0043] L13-14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electrically conductive layer comprised of an electrical conductor and an insulation layer, as disclosed in Lockenhoff, in the power routing module of modified CN '428, because as evidenced by Lockenhoff, the use of an electrically conductive layer and an insulation layer in a bypass diode amounts to the use of known components/materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an electrically conductive layer and an insulation layer in the power routing module of modified CN '428 based on the teaching of Lockenhoff.
	While modified CN '428 discloses the substrate is a PCB, modified CN ' 428 does not explicitly disclose the PCB is comprised of an insulating layer separating a patterned metal layer, and the patterned metal layer forms an electrical conductor buried within the substrate.
	Yong discloses a PCB substrate used in a solar panel ([0046]) and further discloses the circuitry may be implemented by any suitable means, e.g. conductive wires and/or conductive tracks provided in or on an insulating substrate ([0059]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the PCB of modified CN '428 such that the conductive wires and/or conductive tracks are provided in an insulating substrate, as disclosed by Yong, because as evidenced by Yong, the formation of a PCB substrate with conductive wires and/or conductive tracks provided in an insulating substrate is a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the PCB of modified '428 such that the insulating substrate contains conductive wires and/or conductive tracks based on the teaching of Yong.
	While modified CN '428 discloses a bypass diode and solar cells on the PCB (CN '428 - [0023]), modified CN '428 does not explicitly disclose at least one of the solar cells has at least one cropped corner that defines a corner region.
	Crist discloses placing the bypass diode in correspondence with a cropped corner of the respective solar cell, thus making use of the space that is left free between adjacent solar cells due to the cropped corners ([0045] L5-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the bypass diode of modified CN '428 in a cropped corner of a solar cell, as disclosed by Crist, because as taught by Crist, the arrangement makes use of the space that is left free between adjacent solar cells due to the cropped corners ([0045] L5-9).
	While modified CN '428 discloses each solar cell is individually connected to the PCB by welding (CN '428 - [0022]), modified CN '428 does not explicitly disclose the bypass diodes on the PCB are connected to the PCB by welding.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the bypass diodes to the PCB of modified CN '428 by welding, because as evidenced by CN '428, the use of welding to connect electrical components to a PCB amounts to the use of a known method in the art, and one of ordinary skill would have a reasonable expectation of success when welding the bypass diodes of CN '428 to the PCB, based on the teaching of CN '428.
	Modified CN '428 discloses the substrate includes conducting pads on the substrate that provide electrical connection points between the electrical conductors of the power routing module and electrically conductive paths buried within the substrate (the points at which the welds are located in modified CN '428 between the bypass diode and the PCB satisfy the structural requirement for the limitation "conducting pad").
	Modified CN '428 further discloses the electrical conductors of the power routing module electrically interconnect front and back contacts of the solar cells with the conducting pads on the substrate in the area of the substrate in the corner region (CN '428 - Figure 2).
	With regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", and "an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding the limitation "different versions of the power routing module having different layouts of the electrical conductors are selected to produce a desired connection layout for the electrical connections between the solar cells in the array, when the power routing module is attached to the substrate and the electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells with the conducting pads on the substrate", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding claim 3, modified CN '428 discloses all the claim limitations as set forth above. Modified CN '428 further discloses the power routing module includes a bypass diode (CN '428 - [0007]), and the bypass diode is connected to the conductors of the power routing module (Lockenhoff - ([0040] L5).  With regard to the limitation "for protecting the solar cells from a reverse bias", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 4, modified CN '428 discloses all the claim limitations as set forth above. Modified CN '428 further discloses an electrical connection is formed by an electrical joint sandwiched between the conductors of the power routing module and the conductors of the substrate (welds between PCB and electrical components as modified above; CN '428 - [0022]).
	Regarding claim 6, modified CN '428 discloses all the claim limitations as set forth above. Modified CN '428 further discloses the power routing module electrically interconnects the solar cells with power lines in the substrate (CN '428 - [0007] discloses bypass diodes and solar cells on the PCB).
	Regarding claim 7, modified CN '428 discloses all the claim limitations as set forth above. Modified CN '428 further discloses the power routing module electrically interconnects the solar cells by providing a series connection between the solar cells (CN '428 - [0022] discloses a series circuit).
	Regarding claim 8, modified CN '428 discloses all the claim limitations as set forth above. Modified CN '428 further discloses the power routing module electrically interconnects the solar cells by bridging connections around the solar cells (CN '428 - Fig. 2).
	Regarding claims 9 and 10, modified CN '428 discloses all claim limitations as set forth above. 
	While modified CN '428 does not explicitly disclose the power routing module electrically interconnects the solar cells within columns of the solar cells, or between columns of the solar cells, it would have been obvious to one of ordinary skill in the art to arrange the power routing module of modified CN '428 such that it is within or between columns of the solar cells since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 11, modified CN '428 discloses all the claim limitations as set forth above.
	While modified CN '428 does disclose the power routing module electrically interconnects the solar cells in the array (CN '428 - [0007]), modified CN '428 does not explicitly disclose the array is a non-rectangular array.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the array of modified CN '428 such that it is in a non-rectangular shape because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	 Regarding claim 12, modified CN '428 discloses all the claim limitations as set forth above.  
	With regard to the limitation "the power routing module includes one or more conductors for enabling a stayout zone", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 27, CN '428 discloses a solar cell panel comprising a solar cell array comprised of at least one power routing module (bypass diodes disclosed in [0007]); a substrate on which the solar cells are attached (CN '428; PCB - [0007]).
	Modified CN '428 is silent with respect to the composition of the bypass diode and therefore does not explicitly disclose the power routing module includes an electrically conductive layer comprised of one or more electrical conductors and an insulation layer.
	Lockenhoff discloses a device comprising: a power routing module (14 - [0040] L3, bypass diode), wherein the power routing module includes an electrically conductive layer comprised of an electrical conductor ([0040] L5); an insulation layer ([0043] L13-14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electrically conductive layer comprised of an electrical conductor and an insulation layer, as disclosed in Lockenhoff, in the power routing module of modified CN '428, because as evidenced by Lockenhoff, the use of an electrically conductive layer and an insulation layer in a bypass diode amounts to the use of known components/materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an electrically conductive layer and an insulation layer in the bypass diode of modified CN '428 based on the teaching of Lockenhoff.
	While modified CN '428 discloses the substrate is a PCB, modified CN ' 428 does not explicitly disclose the PCB is comprised of an insulating layer separating a patterned metal layer, and the patterned metal layer forms an electrical conductor buried within the substrate.
	Yong discloses a PCB substrate used in a solar panel ([0046]) and further discloses the circuitry may be implemented by any suitable means, e.g. conductive wires and/or conductive tracks provided in or on an insulating substrate ([0059]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the PCB of modified CN '428 such that the conductive wires and/or conductive tracks are provided in an insulating substrate, as disclosed by Yong, because as evidenced by Yong, the formation of a PCB substrate with conductive wires and/or conductive tracks provided in an insulating substrate is a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the PCB of modified '428 such that the insulating substrate contains conductive wires and/or conductive tracks based on the teaching of Yong.
	While modified CN '428 discloses a bypass diode and solar cells on the PCB (CN '428 - [0023]), modified CN '428 does not explicitly disclose at least one of the solar cells has at least one cropped corner that defines a corner region.
	Crist discloses placing the bypass diode in correspondence with a cropped corner of the respective solar cell, thus making use of the space that is left free between adjacent solar cells due to the cropped corners ([0045] L5-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the bypass diode of modified CN '428 in a cropped corner of a solar cell, as disclosed by Crist, because as taught by Crist, the arrangement makes use of the space that is left free between adjacent solar cells due to the cropped corners ([0045] L5-9).
	While modified CN '428 discloses each solar cell is individually connected to the PCB by welding (CN '428 - [0022]), modified CN '428 does not explicitly disclose the bypass diodes on the PCB are connected to the PCB by welding.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the bypass diodes to the PCB of modified CN '428 by welding, because as evidenced by CN '428, the use of welding to connect electrical components to a PCB amounts to the use of a known method in the art, and one of ordinary skill would have a reasonable expectation of success when welding the bypass diodes of CN '428 to the PCB, based on the teaching of CN '428.
	Modified CN '428 discloses the substrate includes conducting pads on the substrate that provide electrical connection points between the electrical conductors of the power routing module and electrically conductive paths buried within the substrate (the points at which the welds are located in modified CN '428 between the bypass diode and the PCB satisfy the structural requirement for the limitation "conducting pad").
	Modified CN '428 further discloses the electrical conductors of the power routing module electrically interconnect front and back contacts of the solar cells with the conducting pads on the substrate in the area of the substrate in the corner region (CN '428 - Figure 2).
	With regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", and "an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding the limitation "different versions of the power routing module having different layouts of the electrical conductors are selected to produce a desired connection layout for the electrical connections between the solar cells in the array, when the power routing module is attached to the substrate and the electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells with the conducting pads on the substrate", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN203277428 (see machine translation attached - hereinafter referred to as CN '428) in view of Lockenhoff (US 2010/0089435), further in view of Yong (US 2015/0096607) further in view of Crist (US 2016/0218665) as applied to claim 1 above, and further in view of Asai et al. (US 5,330,583).
	Regarding claim 13, modified CN '428 discloses all the claim limitations as set forth above. 
	While modified CN '428 does disclose the power routing module is attached to the PCB by welding (welds between PCB and electrical components as modified above; CN '428 - [0022]), modified CN '428 does not explicitly disclose the power routing module includes an adhesive for attaching to the substrate.
	 Asai discloses a bypass module attached to a solar cell module using solder (C7/L28-29).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use solder, as disclosed by Asai, to attach the power routing module of modified CN '428 to the substrate, because as evidenced by Asai, the use of solder to attach a bypass diode to a solar cell module amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
Response to Arguments
With regard to Applicant's arguments filed 11/01/2021 pertaining to the limitation "different versions of the power routing module having different layouts of the electrical conductors are selected to produce a desired connection layout for the electrical interconnections between the solar cells in the array, when the power routing module is attached to the substrate and the electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells with the conducting pads on the substrate"; the process of selecting a version or a layout for the power routing module is not given patentable weight in the product claims.  The limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Additionally with regard to claims 1, 14, and 27, as set forth in the 112 rejection above, the manner in which different versions of the power routing module having different layouts of the electrical conductors exist in a power routing module attached to a substrate (as required in each of the claims 1, 14, and 27) is unclear.
Applicant’s remaining arguments with respect to claims 1, 3-4, 6-14, 27, and 40-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the 112 rejection in the previous office action is withdrawn due to the claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726